Citation Nr: 1431027	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  07-37 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 29, 2011, and as 70 percent disabling from that date.

2.  Entitlement to a separate compensable rating for cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for cognitive disorder not otherwise specified (NOS) and assigned an initial rating of 50 percent, effective as of the date of claim.  A subsequent rating decision in May 2006 granted service connection for PTSD and, based on the interrelated symptoms, incorporated PTSD into the rating for cognitive disorder, NOS, but continued the 50 percent disability rating.  Thus, increased ratings relative to both PTSD and cognitive disorder, NOS, are included in this appeal, and the issues have been framed accordingly. 

In March 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

This case was previously before the Board in October 2009, when it was remanded for further development to include a Travel Board hearing.  The Board again remanded the appeal in February 2011.  

In its February 2011 remand, the Board noted that the issue of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD with cognitive disorder, NOS, had been raised by the record, but had not been adjudicated by the RO.  In addition, the Board noted that a December 2003 written statement submitted by the Veteran also raised the issue of entitlement to service connection for impaired vision subsequent to being struck by lightning.  The Board indicated that it did not have jurisdiction over those claims referred them to the RO for appropriate action.  It does not appear that these issues were subsequently addressed by the agency of original jurisdiction (AOJ), thus, they are again referred for appropriate action.

While the appeal was in remand status, the Veteran submitted various appeals and subsequently withdrew some of them.  In April 2012, he requested service connection for a right shoulder disability, a bilateral arm and hand disability, a right ankle disability, and for sleep apnea, as well as an increased rating for a left shoulder disability.   In August 2012, he withdrew the claim with respect to his right ankle.  In November 2012, he withdrew the claims regarding his shoulders.  In August 2013, he withdrew the claim with respect to his bilateral arms and hands.  However, in August 2013, he also submitted a statement indicating that he wished to "reopen the evaluations of the four areas that I withdrew from last year" to include his right and left shoulders, neuropathy of the bilateral arms, and bilateral carpal tunnel syndrome.  Moreover, the Board notes that the issue of entitlement to service connection for erectile dysfunction was raised by the Veteran in April 2012 and has not been withdrawn.  These issues have not been addressed by the AOJ and are referred for appropriate action.  

The Board also notes that while the appeal was in remand status, the AOJ issued a rating decision in March 2012 granting a 70 percent evaluation for PTSD, effective March 29, 2011, the date of a VA psychiatric examination.  The Board further observes that a September 2012 rating decision granted a total rating based on unemployability (TDIU).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2011 remand, the Board noted that the Veteran's cognitive disorder should be considered under the criteria for the evaluation of traumatic brain injury (TBI), pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Board indicated that evaluation of this disorder involved specific neuropsychiatric examination.  

On remand, a VA psychologist evaluated the Veteran's PTSD in March 2011.  He noted that neuropsychiatric testing was requested to clarify cognitive functions.  A hand written consultation request dated on the day of the examination verifies that the VA examiner requested the neuropsychiatric evaluation.  Further, he noted in April 2011 that he had reviewed the neuropsychological testing results.  He briefly summarized those results.  He concluded that those results ruled out the presence of cognitive disorder and dementias.  The Board has carefully reviewed the claims files and the electronic record and, unfortunately, the report of the referenced neuropsychological testing is not associated with either the paper or electronic files.  In light of the requirement for the Board to perform a de novo review of the record in reaching its decision, this crucial evidence must be associated with the claims file prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the results of neuropsychiatric testing conducted on the Veteran in March or April 2011, as referenced by the March 2011 VA examiner.

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  If the above-referenced records are not available, or if the neuropsychiatric examination conducted did not comply with the directives contained in the  Board's February 2011 remand, schedule the Veteran for additional neuropsychiatric testing to determine the nature and severity of his service-connected cognitive disorder NOS,  particularly in accordance with the provisions of Diagnostic Code 8045.  

The examiner should also address the exact nature and severity of the psychiatric/emotional manifestations of both the cognitive disorder and PTSD and distinguish between the two to the extent possible.  Where such distinction cannot be made, the examiner should so indicate.  The examiner should discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Code 8045; Evaluation of Cognitive Impairment and Subjective Symptoms, and 38 C.F.R. § 4.130 (2013), Diagnostic Code 9411, Schedule of Ratings for Mental Disorders.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should provide the rationale for any opinion(s) rendered. A copy of the claims file, to specifically include all previous VA examinations, should be provided to the examiner for review.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

